Citation Nr: 1009546	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-00 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depressive disorder prior to November 5, 2008.

2.  Entitlement to an initial rating in excess of 50 percent 
for depressive disorder from November 5, 2008.

3.  Whether new and material evidence has been submitted to 
reopen a claim for  service connection for headaches, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for headaches, claimed 
as secondary to service-connected depressive disorder, asthma 
or hepatitis B.  

5.  Entitlement to service connection for a skin disability. 

6.  Entitlement to service connection for fibromyalgia, to 
include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  Jurisdiction over the Veteran's case was 
subsequently transferred to the Columbia, South Carolina RO.

In a January 2009 rating decision, the RO increased the 
disability rating for depressive disorder, from 30 percent to 
50 percent, effective from November 5, 2008.

In December 2009, the Veteran testified at a Travel Board 
hearing.

With respect the headaches claims, the Board notes that the 
United States Court of Appeals for the Federal Circuit, in 
Boggs v. Peake, 2007-7137 (Fed. Cir. Mar. 26, 2008), found 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury, when it is an independent claim based on distinct 
factual bases.  The original rating action for headaches in 
September 1999 related to direct service connection and as 
being part of undiagnosed disorder under presumptions for 
Gulf War Veterans.  The Veteran has filed a petition to 
reopen that claim and the issue on the title page is framed 
accordingly.  However, during the course of the appeal, the 
Veteran's representative in May 2008 and October 2009 
statements also raised the issue of headaches as secondary to 
service-connected depressive disorder, asthma and hepatitis 
B.  Thus, the claim for headaches on a secondary basis is 
considered on a de novo basis.  Boggs v. Peake, No. 2007- 
7137 (Fed. Cir. Mar. 26, 2008); see also Ephraim v. Brown, 82 
F.3d. 399, 402 (Fed. Cir. 1996).

The issue of entitlement to service connection for headaches 
on a secondary basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to August 22, 2006, the Veteran's 
depressive disorder was not manifested by social and 
occupational impairment, with reduced reliability and 
productivity.

2.  As of August 22, 2006, the Veteran's depressive disorder 
has been shown to be manifested by such symptoms as 
occupational and social impairment, with deficiencies in most 
areas.

3.  Service connection for headaches, to include as due to 
undiagnosed illness, was denied in an unappealed September 
1999 rating decision; the evidence received since the 
September 1999 decision includes evidence that is either 
cumulative or redundant of the evidence previously of record, 
or is insufficient to establish a reasonable possibility of 
substantiating the claim.

4.  A skin disability, diagnosed as acne keloidalis nuchae, 
was incurred in service

5.  In December 2009, the Veteran withdrew his appeal of the 
claim for entitlement to service connection for fibromyalgia.


CONCLUSIONS OF LAW

1.  Prior to August 22, 2006, the requirements for an initial 
evaluation in excess of 30 percent for depressive disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code 9434 (2009).

2.  As of August 22, 2006, the criteria for entitlement to an 
initial 70 percent evaluation, but no higher, for depressive 
disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2009).

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  Service connection for a skin disability, diagnosed as 
acne keloidalis nuchae, is established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

5.  The criteria for withdrawal of a substantive appeal by 
the Veteran concerning the claim for entitlement to 
fibromyalgia, to include as due to undiagnosed illness, have 
been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

As the Board's decision herein to grant service connection 
for a skin disability is full grant of the benefit sought on 
appeal, no further action is required to comply with the VCAA 
with respect to this claim. 

With regard to the Veteran's appeal of the initial ratings 
assigned for depressive disorder, as service connection, 
initial ratings, and effective dates have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a) have been met.

With regard to the Veteran's petition to reopen the claim of 
entitlement to service connection for headaches, complete 
VCAA-compliant notice was sent in August 2003, August 2004 
and March 2005 and the claim was readjudicated in a January 
2009 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Furthermore, 
specific evidence needed to reopen claims, as is now required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006), was provided in 
the August 2004 letter to the Veteran.  The RO did not 
provide the Veteran with notice of how disability ratings and 
effective dates are determined, but that omission was not 
prejudicial because the preponderance of the evidence is 
against the claim.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, and affording VA examinations for his initial 
increased rating claim for depressive disorder.  Solicitation 
of a medical opinion is not required in a claim to reopen 
until new and material evidence is presented or secured.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The Veteran was also provided the opportunity to 
present pertinent evidence and testimony.  There is no 
evidence that additional records have yet to be requested, or 
that additional examinations are in order.

Initial Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

In a December 2004 rating decision, service connection for 
depressive disorder was granted as secondary to the Veteran's 
service-connected asthma.  The disorder was rated under 38 
C.F.R. § 4.130, Diagnostic Code 9434 and a 30 percent 
disability rating was assigned, effective March 10, 2004.  In 
January 2009, the RO increased the rating to 50 percent, 
effective from November 5, 2008.

Diagnostic Code 9434 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. 
§ 4.130.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.  Id.

The Global Assessment of Functioning scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).

A global assessment of functioning score of 41 to 50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A global 
assessment of functioning score of between 51 and 60 
indicates that the Veteran has "moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)." Global assessment of functioning scores ranging 
between 61 to 70 reflect "some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships."  See DSM-IV. 

While the Rating Schedule does indicate that the rating 
agency must be familiar with the Diagnostic and Statistical 
Manual of Mental Disorders, it does not assign disability 
percentages based solely on global assessment of functioning 
scores.  See 38 C.F.R. § 4.130.  Rather, global assessment of 
functioning scores are but one factor to be considered in 
conjunction with all the other evidence of record.

On VA examination in November 2004, the Veteran reported that 
his symptoms included sadness, frequent crying, talks of 
suicide, difficulty concentrating, and difficulty completing 
tasks.  He also reported significant fatigue, as well as 
isolation and withdrawal from others.  He indicated that he 
was married to his wife for 14 years and that they have two 
children.  He stated that his symptoms have interfered with 
his family life in that he cannot participate in family 
activities as he did prior to his diagnosis.  He reported 
that his disability has interfered with his ability to 
communicate with his family as he is "too ashamed" to tell 
his wife and mother the extent of his symptoms.  With regard 
to employment, he stated that he was the director of a county 
juvenile justice office but that he quit last year because he 
could no longer keep up with reports and other administrative 
duties.  On mental status examination, it was noted that the 
Veteran was well dressed and appropriately groomed.  He was 
quiet and soft spoken during the evaluation.  His speech was 
within normal limits.  His thoughts were coherent and 
logical.  There was no evidence of any perceptual or thought 
disorder.  He was tearful at times during the evaluation.  
Concentration and memory appeared within normal limits.  
Short and long term memory were within normal limits.  The 
Veteran denied suicidal attempts, although he reported 
suicidal ideation recently.  The examiner assigned a global 
assessment of functioning score of 55.  The examiner noted 
that the Veteran's symptoms are moderately disabling.     

In a February 2005 statement, the Veteran reported that his 
depression has caused him to have episodes of unprovoked 
violence.  He indicated that it has also caused him to be 
isolated from his family and friends.  He reported that he 
has not worked since 2003 because of the fear, stress and 
enhanced suicidal and homicidal thoughts.  

The Veteran underwent a VA examination in August 2006.  The 
examiner noted that the claims file was not available for 
review but she did have access to the prior examination 
conducted in November 2004.  The Veteran reported that in 
addition to symptoms of depression, including sadness, 
frequent crying, suicidal ideation, difficulty concentrating 
and low energy, he has experiences panic attacks one to two 
times per week where he becomes anxious and nervous and feels 
like things are closing in on him.  He reported periods of 
irritation where he gets irritated for no reason.  He stated 
that he has poor memory and that he hears voices.  He 
reported that he has been physically aggressive to his wife 
in the past year.  He stated that he has a depressed mood and 
tends to isolate himself from others.  He indicated that 
these symptoms are occurring every day and that his 
medications have been increased. He reported an incident in 
which he attempted to ram his car into a tree in the past 
year.  He acknowledged that he was trying to harm himself.  
He was not hospitalized as a result of the incident.  He was 
last employed with the Department of Juvenile Justice in 
2003.  He reported that he retired due to his worsening 
physical condition.  On mental status examination, he was 
noted to be poorly dressed and groomed.  He sighed frequently 
during the evaluation.  His speech was slow but clear, 
coherent and goal directed.  He was alert and oriented to 
time, place and person.  He was somewhat vague during his 
description of symptoms and did not appear to put forth his 
best effort on the mental status portion of his evaluation.  
He was, however, alert and oriented to time, place and 
person.  His short-term memory was within normal limits.  His 
insight and judgment were fair.  His thought process was 
linear and devoid of delusional content.  There was some 
evidence of thought or perceptual disturbance, as he reported 
hearing voices, although he could not describe them in 
detail.  The examiner assigned a global assessment of 
functioning score of 50.  The examiner noted that the Veteran 
currently reported experiencing panic attacks and that he has 
taken medication consistently over the past two years with no 
symptom amelioration.  The examiner felt that the Veteran's 
symptoms appeared to be increasing in severity as he reported 
one occasion of physical violence towards his wife and an 
attempt to harm himself by ramming his car into a tree.  The 
examiner felt that the Veteran was experiencing a moderate to 
severe level of impairment in social and occupational 
functioning.  

In a September 2007 VA outpatient treatment report, it was 
noted that the Veteran did not have mental health treatment 
for over a year.  The Veteran reported that he was doing okay 
and that he was attempting to go without medicine.  He 
reported "voices" increasing in frequency.  He reported 
anhedonia, increased anxiety and dysphoric mood.  Examination 
revealed that he was cooperative.  He was initially anxious 
but brightened with conversation.  It was noted that the 
auditory hallucinations and derogatory comments were 
consistent with worsening depression.  There was no active 
suicidal or homicidal ideation or intent.  The assessment was 
major depressive disorder, recurrent with possible psychotic 
features and PTSD.

The Veteran underwent further VA examination in November 
2008.  He reported that he was easily agitated and had panic 
attacks up to three times a week.  When he has panic attacks, 
he hyperventilates and feels like he is scared and boxed in.  
He reported that he has been destructive to objects around 
the house and has been verbally aggressive with his wife.  He 
continued to avoid people of Middle Eastern descent.  He 
indicated that he was isolated and withdrawn from others.  He 
reported a depressed mood, loss of interest in usual 
activities and low energy.  He did not engage in any 
significant recreational or social activities.  He reported 
spending most of the day watching television.  The examiner 
noted a history of PTSD and major depressive disorder but 
stated that currently his symptoms of major depressive 
disorder were most prominent.  He continued to have 
difficulty sleeping.  He was currently taking medications for 
treatment of his depressive disorder and reported 
experiencing some relief from his symptoms.  He reported that 
one year ago he got so angry that he ran his car into a tree, 
but he was not intending to harm himself.  He was just very 
angry and unable to think clearly.  He denied current 
suicidal ideation although he did have a history of suicidal 
ideation.  There was no significant remission in his 
symptoms.  He retired in 2003 due to worsening physical 
condition.  

On mental status examination, he was noted to be adequately 
dressed and groomed.  His eye contact was poor.  He continued 
to report that he was hearing voices but did note that the 
voices have decreased since he reinitiated his medication.  
He denied visual hallucinations.  Short-term memory and 
concentration were somewhat impaired.  Long-term memory was 
within normal limits.  There was no evidence of any other 
thought or perceptual disturbance.  His thought process was 
linear and devoid of delusional content.  The examiner 
assigned a global assessment of functioning score of 50.  The 
examiner noted that the Veteran continued to experience a 
significant level of impairment in his social and 
occupational functioning with symptoms of depression and 
panic attacks up to three times a week.

The claims folder includes reports of psychiatric treatment 
dated in 2008 from Scott Psychiatric Institute.  An April 
2008 treatment record reveals diagnoses of PTSD and major 
depressive disorder with psychotic episode and a global 
assessment of functioning score of 50.  

In a September 2009 letter, a psychologist from the Scott 
Psychiatric Institute reported currently treating the Veteran 
for PTSD and major depression with psychotic symptoms.  It 
was noted that the Veteran was taking medications for 
treatment of his psychiatric disorders.

At a December 2009 hearing, the Veteran reported that he was 
currently married and that he was receiving ongoing treatment 
for his depressive disorder.

The RO has assigned an initial rating of 30 percent prior to 
November 5, 2008 and a 50 percent evaluation as of November 
5, 2008 for the Veteran's service-connected depressive 
disorder.  The 50 percent evaluation was assigned based on 
findings from the November 5, 2008 VA examination.  After 
considering medical evidence of record, the Board finds that 
the Veteran's depressive disorder does not warrant an initial 
rating in excess of 30 percent prior to August 22, 2006, but 
that as of VA examination on August 22, 2006, a 70 percent 
evaluation is met.

Prior to August 22, 2006, the Veteran reported feeling of 
sadness, crying spells, difficulty concentrating, difficulty 
completing tasks and reports of suicidal ideation but without 
any attempts.  There was no evidence of any psychosis or 
delusions.  On VA examination in November 2004, the Veteran 
was well dressed and appropriately groomed.  There was no 
impairment of thought processes or communication.  There were 
no delusions, hallucinations, ideas of reference, or 
suspiciousness.  In essence, the examination report failed to 
demonstrate that he suffered from symptoms such as flattened 
affect, circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment and impaired abstract thinking required for a higher 
evaluation.  The November 2004 VA examiner's assigned GAF 
score of 55 is consistent with moderate symptoms that the 
Veteran exhibited at the examination.  

As of the August 22, 2006 VA psychiatric examination, the 
Board finds the evidence to be in relative equipoise 
regarding the Veteran's degree of disability resulting from 
his depressive disorder and that the disability meets the 
requirements for a 70 percent evaluation.  While he does not 
display such symptoms as obsessional rituals, illogical 
speech, spatial disorientation, the Veteran does nonetheless 
exhibit major deficiencies in both social and occupational 
functioning.  He reported the onset of panic attacks, poor 
memory and of hearing voices.  He reported periods of 
irritation for no reason.  He reported an incident in which 
he rammed his car into a tree and of being physically 
aggressive to his wife.  He was poorly dressed and groomed.  
There was evidence of thought or perceptual disturbance.  The 
examiner felt that the Veteran was experiencing a moderate to 
severe level of impairment in social and occupational 
functioning.  The examiner's assigned GAF score of 50 is 
consistent with serious symptoms that the Veteran exhibited 
at the examination.  Moreover, on VA examination in November 
2008, the Veteran reported an increase in the frequency of 
his panic attacks which occurred up to three times a week and 
included feeling of hyperventilating.  He indicated that he 
was isolated and withdrawn from others.  He reported being 
destructive to objects around the house and of verbal abuse 
to his wife.  He continued to report hearing voices.  His 
short term memory and concentration were somewhat impaired.  
The examiner concluded that the Veteran continued to 
experience a significant level of impairment in his social 
and occupational functioning.  In order to qualify for a 
higher rating, the Veteran need not exhibit all or most 
specific characteristics of that rating; rather he need only 
demonstrate that level of overall disability.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (the psychiatric 
symptoms listed in the rating criteria are not exclusive, but 
are examples of typical symptoms for the listed percentage 
ratings).  It is evident from the August 22, 2006 VA 
examination that the Veteran's depressive disorder has 
increased in severity from the previous VA examination, and 
the symptomatolgy now meets the criteria for a 70 percent 
evaluation.  As the Board finds the evidence to be in 
equipoise, a 70 percent rating, from August 22, 2006, is 
warranted under 38 C.F.R. § 4.7.

However, the preponderance of the evidence is against an 
award of a disability rating in excess of 70 percent, as the 
Veteran has not displayed the level of disability necessary 
to warrant a 100 percent rating.  The record shows that the 
Veteran retired in 2003 due to his worsening physical 
condition and not a psychiatric disability.  Regarding social 
impairment, while the Veteran exhibits social isolation and 
marital discord, the record indicates that he continues to 
live with his wife.  He has been able to communicate with the 
August 2006 and November 2008 VA examiners in a coherent 
manner.  The examiners found him competent to manage his 
compensation benefits.  A GAF score of 50, indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job), has been assigned on both the 
August 2006 and November 2008 VA psychiatric examinations.  
Overall, the preponderance of the evidence is against the 
award of a 100 percent (total) rating for the psychiatric 
disorder as of August 22, 2006. 

In conclusion, the evidence of record finds that an initial 
evaluation in excess of 30 percent prior to August 22, 2006 
is not warranted; however, the evidence supports an initial 
70 percent evaluation and no higher for the Veteran's 
service-connected depressive disorder, as of August 22, 2006.

New and Material Evidence Claim

Generally, a claim which has been denied in a final RO 
decision or a final Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for headaches, to include as due to 
undiagnosed illness, was denied in a September 1999 rating 
decision.  The Veteran perfected an appeal of this decision, 
but then withdrew the claim by written correspondence in 
January 2001.  Therefore, the September 1999 rating decision 
became final.  38 C.F.R. 
§§ 20.204(c), 20.1103.

The evidence of record at the time of the September 1999 
rating decision included service treatment records which are 
negative for complaints of headaches; private treatment 
reports dated from February 1997 to May 1999 which show a 
history of headaches, that may be of migraine type; and a 
July 1999 VA examination which indicates that the headaches 
are more consistent with nonspecific tension type headaches.  
The claim was denied because there was no evidence of 
headaches during service or of undiagnosed illness within the 
specified presumptive period, and there was no evidence of an 
etiological relationship between any current disability and 
active service.

The subsequently received evidence includes various VA 
outpatient treatment reports in which the Veteran complains 
of headaches; a July 2003 Gulf War VA examination which 
indicates that the headaches may well be vascular (migraine); 
January 2004 lay statements received from the Veteran's 
former service members and wife in which they indicate that 
the Veteran suffered from headaches during and after his 
discharge from active duty service; and December 2009 hearing 
testimony in which the Veteran reported that he suffered from 
headaches during active duty service and that throughout the 
years the headaches have increased in severity.

The newly submitted evidence continues to show complaints of 
headaches, which are indicated to be migraine.  However, none 
of the new evidence links this disability to the Veteran's 
period of active service or an undiagnosed illness within the 
specified presumptive period.  The only other evidence in 
support of the Veteran's claims consists of his, his former 
service members, and his wife's lay statements.  In Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Therefore, 
the newly submitted evidence is merely cumulative of the 
evidence already of record or it does not raise a reasonable 
possibility of substantiating the claim.  In this regard, the 
newly added evidence showing headaches is essentially 
cumulative or redundant of the evidence of record at the time 
of the prior denial.  As such, it is not new and material and 
reopening of the claim for service connection for headaches 
on direct incurrence basis or a due to an undiagnosed illness 
is not warranted.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he incurred a skin 
disability during service and that over the years he has 
suffered with chronic skin problems on his back and shoulder 
area.  The service treatment records show that the Veteran 
was seen and treated on numerous occasions for acne 
keloidalis nuchae on the back of his head and along the 
hairline.  The service discharge examination revealed a 
diagnosis of pseudo folliculitis barbae on the hairline with 
keloid formation.  Post-service VA treatment reports reveal 
ongoing treatment for skin rash on the Veteran's back and 
scalp.  On VA examination in July 2006, there was 
lichenification on the posterior neck which the examiner 
diagnosed as acne keloidalis nuchae.  As the Veteran received 
treatment for acne keloidalis nuchae of the back of the neck 
on multiple occasions during service and the current medical 
evidence reveals a diagnosis of acne keloidalis nuchae on the 
back of the neck, the Board finds that the evidence of record 
is sufficient to grant service connection for a skin 
disability.   


Withdrawn Claim

In January 2007, the Veteran submitted a substantive appeal 
indicating that he wished to appeal all issues listed in a 
January 2007 statement of the case.  This perfected his 
appeal as to his claim for entitlement to service connection 
for fibromyalgia.  At a December 2009 hearing before the 
Board, the Veteran indicated that he wished to withdraw his 
appeal as to this issue.

A substantive appeal may be withdrawn on the record at a 
hearing by the Veteran at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issue of 
entitlement to service connection for fibromyalgia, there 
remain no allegations of error of fact or law for appellate 
consideration.  The Board therefore has no jurisdiction to 
review this issue.


ORDER

An initial rating in excess of 30 percent for depressive 
disorder prior to August 22, 2006 is denied. 

From August 22, 2006, an initial rating of 70 percent rating 
for depressive disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.

As new and material evidence has not been presented, the 
application to reopen the claim of service connection for 
headaches, to include as due to an undiagnosed illness, is 
denied.

Service connection for a skin disability is granted.

The appeal of the claim of entitlement to service connection 
for fibromyalgia, to include as due to an undiagnosed 
illness, is dismissed.


REMAND

The Veteran's claim for service connection for headaches on a 
secondary basis warrants further development.  

Initially, the Board finds that the RO should inform the 
Veteran of the VCAA and its notification provisions as it 
pertains to the service connection issue on a secondary 
basis.  See Huston v. Principi, 17 Vet. App. 195 (2003).  The 
RO should also undertake any additional development it deems 
necessary to ensure compliance with the requirements of the 
VCAA, to include the duty to assist.

The Veteran, through his representative, contends that his 
headaches are secondary to his service-connected disorders of 
depressive disorder, asthma or hepatitis B.  The medical 
evidence reflects a current diagnosis of headaches.  The 
Veteran has reported that his headaches have increased in 
severity over the years.  Thus, a medical opinion should be 
obtained to ascertain whether the Veteran's headaches are 
caused or aggravated by and his service-connected depressive 
disorder, asthma, or hepatitis B.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the Veteran's 
claim for service connection for headaches 
as secondary to service-connected 
depressive disorder, asthma or hepatitis 
B.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Schedule the Veteran for an 
appropriate examination with regard to his 
claim for service connection for headaches 
as secondary to depressive disorder, 
asthma, or hepatitis B.  All indicated 
tests should be accomplished. The claims 
folder and a copy of this REMAND must be 
made available to the examiner.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
any current headache disorder, is 
proximately due to, or the result of, the 
service-connected depressive disorder, 
asthma or hepatitis B.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
(i.e. a 50% or greater likelihood) that 
any current headache disorder, has been 
worsened by the Veteran's service-
connected depressive disorder, asthma, or 
hepatitis B.  If the Veteran's headache 
disorder was aggravated by a service-
connected disorder, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the headache 
disorder before the onset of aggravation.

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


